DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3-4, 8-10, 12-13, 17-20, and 22-25 are pending. Claims 2, 5-7, 11, 14-16 and 21 were canceled, claims 1, 3-4, 8-9 and 19 were amended, and claims 22-25 were added in the response filed October 24, 2022.

Nucleotide and/or Amino Acid Sequence Disclosures
	The amendment filed October 24, 2022, is in compliance with the sequence rules.

Claim Rejections - 35 USC § 112 - withdrawn
The rejection of claims 1-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment filed October 24, 2022.

Claim Rejections - 35 USC § 102 - withdrawn
The rejection of claims 1-2 and 10-11 under 35 U.S.C. 102(a)(1) as being anticipated by WO 2011/005098 is withdrawn in view of the amendment filed October 24, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 20 is indefinite because it depends on a canceled claim.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

All previous grounds of rejection are withdrawn and a new rejection necessitated by the amendment filed October 24, 2022, is made.
Claims 1, 3-4, 8-10, 12-13, 17-19 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over WO2011/005098 in view of Xiao et al. (“Synthesis of N-Terminally Linked Protein and Peptide Dimers by Native Chemical Ligation,” Bioconjugate Chem. 2010, 21, 1943–1947) and Chichili et al. (“Linkers in the structural biology of protein–protein interactions,” Protein Science, 2013, 22, 153-167).
Amended claim 1 is drawn to a therapeutic composition comprising a first peptide segment selected from SEQ ID NO: 2, a peptide with at least 80% identity to SEQ ID NO: 2 and pharmaceutically acceptable salts and esters thereof, and a cysteine residue at the N- or C-terminal end of the first peptide segment.
Instant SEQ ID NO: 2 is two copies of SEQ ID NO: 1 linked in the N to C orientation and joined by a single glycine residue.
WO2011/005098 teaches a  pharmaceutical composition comprising a peptide comprising a sequence identical to instant SEQ ID NO: 1 (GYRPVHNIRGHWAPG, abbreviated GYR and SEQ ID NO: 2) with an N-terminal cysteine (Example 2; p. 57, line 22). 	WO2011/005098 teaches that the composition is for the delivery of a pharmaceutically acceptable substance across the blood-brain barrier, the composition comprising (a) the peptide and (b) a pharmaceutically acceptable substance (p. 3, lines 5-13). The pharmaceutically acceptable substance may be a nucleic acid such as a siRNA molecule, an antisense molecule, or a nucleic acid that encodes a therapeutic protein of interest (p. 6, lines 11-18).
WO2011/005098 does not teach that the peptide comprises a second copy of the SEQ ID NO: 1 separated by a glycine linker.
MPEP § 2144.06 states: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) 
It would have been obvious to modify the peptide disclosed by WO2011/005098 to include at least a second copy of the SEQ ID NO: 1. One of ordinary skill in the art would have been motivated to do so in order to form a third composition to be used for the very same purpose, namely the delivery of a pharmaceutically acceptable substance across the blood brain barrier. The prior art of Xiao et al. supports dimerization teaching that is can increase the avidity of binding of ligands to receptors, thereby increasing biological activity (p. 1943, col. 1). 
It would have been further obvious to join the peptide segments via a glycine-containing linker. The review article by Chichili et al. establishes that glycine-rich linkers are well known in the protein art and widely used because they are flexible and do not interfere with the function of the peptides (abstract).
The resulting composition would satisfy all of the limitations of instant claims 1 and 9.
With respect to claims 3-4, It would have been obvious to modify the GYR-G-GYR peptide to include an additional copy of the SEQ ID NO: 1. One of ordinary skill in the art would have been motivated to do so in order to form a third composition to be used for the very same purpose, namely the delivery of a pharmaceutically acceptable substance across the blood brain barrier. The prior art of Xiao et al. supports multimerization teaching that is can increase the avidity of binding of ligands to receptors, thereby increasing biological activity (p. 1943, col. 1). 
With respect to claim 8, WO2011/005098 an N-terminal cysteine (Example 2; p. 57, line 22). One of ordinary skill in the art would recognize the C-terminus as an alternative location for the cysteine.
With respect to claims 10, 12-13, 17-19 and 22-25, WO2011/005098 teaches that the composition is for the delivery of a pharmaceutically acceptable substance across the blood-brain barrier, the composition comprising (a) the peptide and (b) a pharmaceutically acceptable substance (p. 3, lines 5-13). The pharmaceutically acceptable substance may be a nucleic acid such as a siRNA molecule, an antisense molecule, or a deoxyribonucleic acid that encodes a therapeutic protein of interest (p. 6, lines 11-18).



Double Patenting - withdrawn
The rejections on the ground of nonstatutory double patenting over U.S. Patent No. 9,981,047. and  U.S. Patent No. 11,000,599 are withdrawn in view of the terminal disclaimers filed October 24, 2022.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654